DETAILED ACTION
The Amendment filed October 01, 2021 has been entered. Claims 1-20 are pending. Claims 1, 11 and 16 are independent.

Specification
The Amendment to the Title filed October 01, 2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ang (US 5,642,325).
Regarding independent claims 1 and 11, Ang teaches a device comprising: 
a memory cell having logic and passgates, wherein the logic is configured to store data, and wherein the passgates are configured to the logic and configured to access the data stored in the logic (see e.g., FIGS. 2-3); and 
a first number of input-output ports (114-122 and 214-222) that are time-multiplexed with wordlines and bitlines coupled to the passgates so as to increase the first number of input-output ports to a second number of input- output ports that is greater than the first number of input-output ports (FIGS. 2-3 and accompanying 
	Ang does not explicitly disclose the logic of the memory cell has transistor, and wherein one or more of the passgates are sized to be stronger than one or more of the transistors of the logic.
However, the logic of the memory cell has transistor, and wherein one or more of the passgates are sized to be stronger than one or more of the transistors of the logic is a well-known technology for a type of SRAM cell for its purpose.
For support, of the above asserted facts, see for example, Badrudduza (US 2013/0182494), e.g., FIG. 3: WPG0 (and/or RPG0) sized to be stronger than PU0, and accompanying disclosure; Samavedam et al. (US 2012/0306021), FIG. 2 and accompanying disclosure, e.g., para. 0018: … The size (denoted "Size C") of the passgate PFETs (210 and 210) follow conventional design parameters being about one-half that of the latch or inverter PFETs (202 and 206), but larger than the NFETs NFETs (204 and 208).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize stronger passgates than inverters in SRAM because these conventional technology are well established in the art of the memory devices.
Regarding claims 2-5 and 13, Ang teach the limitations of claim 1.
E.g., FIGS. 2-3 and accompanying disclosure of Ang further teach the limitations of claims 2-5 and 13.
Regarding claims 6-7 and 14-15, Ang teaches the limitations of claims 1 and 11, respectively. 
Ang does not explicitly disclose the limitations of claims 6-7 and 14-15.
However, 9T or 11T memory cell is a well-known technology for a type of random access memory cell for its purpose.
For support, of the above asserted facts, see for example, Hsueh et al. (US 2010/0020590), FIG. 4 for 9-T SRAM, and Huang et al. (US 8,908,409), FIG. 7 for 11-T SRAM. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize 9-T and/or 11-T SRAM cell for the purpose of improving the stability of SRAM cell, and further these conventional technology are well established in the art of the memory devices.
Regarding claim 8, Ang teaches the limitations of claim 1. 
Ang does not explicitly disclose the limitations of claim 8.
However, the size of passgates to be stronger than that of the inverters is a well-known technology for a type of SRAM cell for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize stronger passgates than inverters in SRAM because these conventional technology are well established in the art of the memory devices.
Regarding claims 9-10, Ang teaches the limitations of claim 1. 
Ang does not explicitly disclose the limitations of claims 9-10.
However, power gate (header or footer) is a well-known technology for a type of SRAM memory cell for its purpose.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize power gate SRAM cell for the purpose of saving power, and further these conventional technology are well established in the art of the memory devices.
Regarding claim 12, Ang teaches the limitations of claim 11. 
Ang does not explicitly disclose the limitations of claim 11.
However, performing read or write operation in a single cycle is a well-known technology for a type of SRAM cell for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize single read / write cycle in a single clock because these conventional technology are well established in the art of the memory devices.

Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shah et al. (US 2014/0293682).
Regarding independent claim 16, Shah et al. teach a method comprising: 
providing a bitcell architecture with transistor logic and passgates, wherein the transistor logic is configured to store data, and wherein the passgates are coupled to transistors of the transistor logic and configured to access the data stored in the transistor logic (see e.g., FIG. 1 and accompanying disclosure); 
reducing a number of the transistors in the transistor logic so as to reduce a layout area associated with fabricating the bitcell architecture; and reducing a number of wordlines and bitlines coupled to the transistor logic so as to reduce a number of metal 
Shah et al. do not explicitly disclose at least one passgate of the passgates is sized to be stronger than at least one transistor of the transistors of the transistor logic.
However, at least one passgate of the passgates is sized to be stronger than at least one transistor of the transistors of the transistor logic is a well-known technology for a type of SRAM cell for its purpose.
For support, of the above asserted facts, see for example, Badrudduza (US 2013/0182494), e.g., FIG. 3: WPG0 (and/or RPG0) sized to be stronger than PU0, and accompanying disclosure; Samavedam et al. (US 2012/0306021), FIG. 2 and accompanying disclosure, e.g., para. 0018: … The size (denoted "Size C") of the passgate PFETs (210 and 210) follow conventional design parameters being about one-half that of the latch or inverter PFETs (202 and 206), but larger than the NFETs NFETs (204 and 208).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize stronger passgates than inverters in SRAM because these conventional technology are well established in the art of the memory devices.
Regarding claim 17, Shah et al. teach the limitations of claim 16. 
Shah et al. do not explicitly disclose the limitations of claim 17.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize single read / write cycle in a single clock because these conventional technology are well established in the art of the memory devices.
Regarding claim 18, Shah et al. teach the limitations of claim 16.
E.g., FIG. 2 and accompanying disclosure of Shah et al. further teach the limitations of claim 18.
Regarding claims 19-20, Shah et al. teach the limitations of claim 16. 
Shah et al. do not explicitly disclose the limitations of claims 19-20
However, 9T or 11T memory cell is a well-known technology for a type of random access memory cell for its purpose.
For support, of the above asserted facts, see for example, Hsueh et al. (US 2010/0020590), FIG. 4 for 9-T SRAM, and Huang et al. (US 8,908,409), FIG. 7 for 11-T SRAM. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize 9-T and/or 11-T SRAM cell for the purpose of improving the stability of SRAM cell, and further these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s Amendment filed 10/01/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered. However, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825